Citation Nr: 0433337	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served in New Philippine Scouts from August 1946 
to May 1949.  He died in June 2000.  The appellant is the 
veteran's widow.

This case came before the Board of Veterans' Appeals (the 
Board or BVA) on appeal from a September 2002 rating decision 
of the Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines (RO).  

In November 2003, the appellant indicated her intent to be 
represented by her brother.  In March 2004, the BVA sent her 
a letter telling her that she would need to execute the 
proper form for such representation before the VA.  The BVA 
also informed her that she could choose an accredited 
representative.  The BVA sent the appellant a VA Form 21-22 
as well as a VA Form 21-22a.  In April 2004, the appellant 
submitted a completed VA Form 21-22 appointing the American 
Defenders of Bataan and Corregidor, Inc., as her 
representative.  This group subsequently informed the Board; 
however, that it was not able to represent the appellant in 
her appeal before VA.  The Board sent the appellant another 
letter in August 2004 notifying her as to the fact that the 
organization was not able to represent her and provided her 
the opportunity to appoint another representative.  She has 
not done so.


FINDINGS OF FACT

1.  The veteran died in June 2000.  The immediate cause of 
death was listed as pneumonia (pseudomonas), with 
intracerebral hemorrhage, right, as an antecedent cause and 
hypertensive cardiovascular disease as the underlying cause 
and urinary tract infection as an other significant 
condition.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Neither pneumonia (pseudomonas), nor intracerebral 
hemorrhage, right, nor hypertensive cardiovascular disease, 
nor urinary tract infection had its onset during or was 
related to any in-service disease or injury.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in May 2002.  She was told what was 
required for the service connection for the cause of death 
claim and of her and VA's respective responsibilities in 
terms of obtaining information and evidence.  She was also 
asked to submit evidence to the RO as soon as possible.  The 
May 2002 letter was mailed to the appellant prior to the 
initial RO adjudication of this claim in September 2002.  
Thus, pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), pre-adjudicatory notice was provided, and there 
is no need for any harmless error analysis.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  All identified, existing pertinent evidence, 
including VA and private medical records as discussed below, 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO has 
failed to obtain.  

As to the service medical records, the National Personnel 
Records Center (NPRC) reported that no medical records of the 
veteran were on file and this case was "fire-related 
service", that is, the veteran's service medical records may 
have been in an area of that facility damaged by a fire in 
July 1973.  In April 1994, the NPRC reported that a search of 
the medical records of the veteran's unit, the 99th 
Transportation Port Company, for December 1946 yielded a 
negative result.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical opinion was not obtained in this claim.  
Regardless, there is no duty to obtain a VA opinion in this 
case as an opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the death of the veteran may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  As will be discussed in the body of 
the decision, appellant has not brought forth any material 
evidence suggestive of a causal connection between the death 
of the veteran and service.  The RO informed her that she 
would need medical evidence of a relationship between the 
death and service, and she has not provided such evidence.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the claim.  


II.  Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).   

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for chronic diseases, including 
certain cardiovascular disease, may also be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within three years 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in June 2000.  The death certificate lists 
the immediate cause of death as pneumonia (pseudomonas), with 
intracerebral hemorrhage, right, as an antecedent cause and 
hypertensive cardiovascular disease as underlying cause and 
urinary tract infection as an other significant condition.  

The veteran's service medical records are unavailable as 
explained above.  Post-service medical records show treatment 
for the conditions that eventually led to the veteran's death 
many years after service.  In pertinent part, he was 
hospitalized in June 1987 for hypertensive cardiovascular 
disease.  Certifications from the Philippine Civil Service 
shows treatments in October 1977 for pneumonia.  There is no 
evidence of treatment, complaints or findings of pneumonia 
(pseudomonas), intracerebral hemorrhage, right, hypertensive 
cardiovascular disease or urinary tract infection prior to 
1977.  

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The first evidence of record showing 
the presence of any of the disease processes that caused or 
contributed to the veteran's death occurred many years after 
his separation from service.  Moreover, no medical provider 
has opined that a condition related to service caused or 
contributed to the veteran's death.  There are no medical 
opinions or other competent evidence supporting a 
relationship between the cause of the veteran's death and 
service.  Contrary to the appellant's contention that the 
veteran's diseases that led to his death were caused by 
exposure to the elements during his years of combat in 
service, there is no competent, medical evidence supporting 
her theory.  The only evidence in support of the claim are 
her contentions.  The actual medical evidence does not 
support the claim.  While the appellant is competent to 
describe the symptoms that the veteran experienced, her 
statements are without significant probative value in regard 
to the issue at hand, as the she has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the appellant's personal belief that the veteran's 
death was due to service cannot serve to prove that the 
disabilities that led to his death had their onset during 
active service.  Accordingly, service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



